ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Mark D. Johnson                                            Robert R. Thomas
      Allen & Johnson, LLC                                       Thomas Law Group. LLC              FILED
      Salem, Indiana                                             Zionsville, Indiana          Apr 18 2017, 10:23 am

                                                                                                    CLERK
                                                                                                Indiana Supreme Court
                                                                                                   Court of Appeals
                                                                                                     and Tax Court
                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Luther T. Collins,                                         April 18, 2017
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 88A05-1510-PL-1797
              v.                                                 Appeal from the Washington
                                                                 Circuit Court
      Metro Real Estate Services LLC,                            The Honorable Larry Medlock,
      Appellee-Defendant.                                        Judge
                                                                 Trial Court Cause No.
                                                                 88C01-1401-PL-50



      Barnes, Judge.


                                               Case Summary
[1]   Luther Collins challenges the trial court’s order finding an easement exists

      across Collins’s property for the benefit of adjacent property owned by Metro

      Real Estate Services, LLC (“Metro”). We affirm.


                                                      Issues
[2]   Collins raises five issues for our review, which we consolidate and restate as:


              I.       whether there is an easement by grant over Collins’s property; and


      Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017               Page 1 of 20
               II.      whether there is an easement by implication over Collins’s
                        property.

                                                        Facts1
[3]   This appeal concerns two parcels of land in Washington County. On October

      24, 2003, Joseph Howell acquired the real estate identified on the tax map as

      parcel 7.05 (“the servient estate”) from George Sivak, Regina Sivak, and Fred

      Cambron. See Appellant’s App. p. 54. On November 3, 2003, Howell acquired

      the adjacent real estate identified on the tax map as parcel 2.02 (“the dominant

      estate”) from Patrick Alexander and Connie Alexander. Id.




      Appellant’s App. p. 54.

[4]            At the time Howell purchased the [dominant estate], Howell’s
               only access from a public right of way to the [dominant estate]
               was over the [servient estate] already owned by Howell. The




      1
       We note that there is no transcript available in this matter. Instead, pursuant to Indiana Rule of Appellate
      Procedure 31, the parties filed a Joint Stipulated Verified Statement of Evidence.

      Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                          Page 2 of 20
               [dominant estate] had no other access to a public right of way but
               for over the [servient estate] to Mount Carmel Road.


      Joint Stipulated Statement of Evidence p. 3. Howell lived on the servient estate

      and allowed a neighbor to cut hay on the dominant estate; the neighbor owned

      property adjacent to the dominant estate and accessed the dominant estate from

      his own land, not by way of the servient estate.


[5]   Some time later, the servient estate was the subject of a foreclosure action, and

      Collins purchased it at a sheriff’s sale; Collins closed on the property on March

      27, 2009.2 Prior to the sheriff’s sale of the servient estate, Howell mortgaged the

      dominant estate to Old Capitol Mortgage. In order to “facilitate” the Old

      Capitol mortgage, Howell “granted an Easement to himself over the [servient

      estate] to allow access to the [dominant estate].” Id. Howell recorded the

      easement on June 23, 2008. The Old Capitol mortgage was recorded on July

      23, 2008. “Collins testified that neither Howell nor anyone else used the

      Easement area to access the [dominant estate] and both ends of the Easement

      area were fenced with no gate.”3 Id. Collins also testified that, “Howell

      accessed the [dominant estate] on and across the [servient estate] after Collins




      2
       The joint stipulated statement of evidence does not indicate who held the mortgage on the servient estate or
      when it was executed. But the special warranty deed transferring ownership of that property to Collins lists
      Wells Fargo Bank, National Association, as the grantor. Appellee’s App. p. 3.
      3
       We note that the joint stipulated statement of evidence does not provide a time frame for this non-use of the
      easement.

      Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                          Page 3 of 20
      purchased the [servient estate] and at no time did Collins object to Howell

      doing so.” Id. at 4.


[6]   The dominant estate was also the subject of a foreclosure action, and, on May

      11, 2012, Metro purchased it. Collins objected to Metro’s use of the easement

      over the servient estate and, in January 2014, filed a complaint to quiet title.

      The matter was tried, and the trial court entered its judgment for Metro on July

      31, 2015. Collins then filed a motion to correct error, which the trial court

      denied on September 24, 2015. Collins now appeals. 4


                                                       Analysis
                                              I.       Standard of Review

[7]   We review the denial of a motion to correct error for an abuse of discretion.

      Otter Creek Trading Co., Inc. v. PCM Enviro PTY, LTD, 60 N.E.3d 217, 226 (Ind.

      Ct. App. 2016), trans. denied.


               A trial court has abused its discretion only if its decision is clearly
               against the logic and effect of the facts and circumstances before
               the court or the reasonable inferences therefrom. The trial
               court’s decision comes to us cloaked in a presumption of
               correctness, and the appellant has the burden of proving that the
               trial court abused its discretion. In making our determination,
               we may neither reweigh the evidence nor judge the credibility of


      4
        We note that, on March 21, 2016, Metro sold the dominant estate to individuals who also own land
      adjacent to the dominant estate. As a result of that purchase, Collins notified this court of the change of
      interested parties and moved for a substitution of party. Metro objected, and this court denied Collins’s
      motion. Because the sale of the dominant estate took place after the trial court heard evidence in this matter,
      the fact of that transaction is not part of the record on appeal. Both parties refer to that transaction in their
      briefs. Because that information is outside the record, we do not consider it in reaching our decision.

      Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                             Page 4 of 20
               witnesses. Instead, we look at the record to determine if: (a) the
               trial court abused its judicial discretion; (b) a flagrant injustice
               has been done to the appellant; or (c) a very strong case for relief
               from the trial court’s order has been made by the appellant.


      Id. (citation omitted) (quotations omitted).


[8]   Where, as here, the trial court issues findings of fact and conclusions thereon

      sua sponte, “the findings control our review and the judgment only as to the

      issues those specific findings cover. Where there are no specific findings, a

      general judgment standard applies and we may affirm on any legal theory

      supported by the evidence adduced at trial.” 5 Samples v. Wilson, 12 N.E.3d 946,

      949-50 (Ind. Ct. App. 2014). We apply a two-tier standard of review to the sua

      sponte findings and conclusions thereon. Id. at 950. We first determine

      whether the evidence supports the findings and then whether the findings

      support the judgment. Id. We will set aside findings and conclusions:


               only if they are clearly erroneous, that is, when the record
               contains no facts or inferences supporting them. A judgment is
               clearly erroneous when a review of the record leaves us with a
               firm conviction that a mistake has been made. In conducting our
               review, we consider only the evidence favorable to the judgment




      5
        We note that the parties seem to disagree regarding whether the trial court issued findings of fact and
      conclusions thereon. Collins directs us to authority regarding the standard of review for cases in which the
      trial court issued findings of fact and conclusions thereon. See Appellant’s Br. p. 6. Metro, however,
      contends that “neither party requested special findings, nor did the trial court make findings sua sponte. Thus,
      Appellant appeals from a general judgment.” Appellee’s Br. p. 7. We agree with Collins that the trial court
      entered sua sponte findings and review the case accordingly.

      Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                           Page 5 of 20
               and all reasonable inferences flowing therefrom. We will neither
               reweigh the evidence nor assess witness credibility.


       Id.


[9]    The trial court’s July 31, 2015, order states:


               In this case, Joseph Howell attempted to create an easement by
               grant through [the servient estate] for the benefit of [the dominant
               estate]. At the time of this grant in June 2008, Howell owned
               both pieces of property . . . . Howell filed a properly notarized
               document that described the easement and declared that it “shall
               run with the land and shall extend to the grantee’s heirs and
               assigns.”


                                                      *****


               The language used in the official grant is interpreted to mean his
               intent was that the easement be appurtenant. First, the grant
               includes the language “run with the land” which almost certainly
               implies that Howell meant for the easement to be appurtenant . .
               ..


               The easement in this case was properly created by express deed
               and properly filed, making it a valid easement. Further, the
               language used in the grant was meant to establish an easement
               appurtenant, meaning it runs with the land and is available for
               use by subsequent landowners, including Metro Real Estate.


       Appellant’s App. pp. 6-7 (no citations in original).


[10]   The trial court’s September 24, 2015, order denying Collins’s motion to correct

       error states:

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 6 of 20
        1.     At the time that Joseph Howell granted the easement
        appurtenant he did own both the [dominant] and [servient]
        parcels of land.


        2.     It is true that the law precludes the same owner of a
        unified parcel of land to grant a lesser right to himself for his own
        property. John Hancock Mut. Life Ins. Co. v. Patterson, 2 N.E. 188,
        190 (1885).


        3.     However, the owner of the unified lands may arrange that,
        upon severance of the parcels, an easement be created for the
        benefit of one “[w]here during the unity of title an apparently
        permanent and obvious servitude is imposed on one part of an
        estate in favor of another, which, at the time of the severance, is
        in use, and is reasonably necessary for the fair enjoyment of the
        other.” Id. at 191.


        4.    Howell’s attempt to grant the easement when he owned
        both parcels of land represents such an arrangement for the
        implication of an easement.


        5.     Further, when a parcel is landlocked and an easement of
        necessity is appropriate, the law requires that the easement must
        be created across the grantor’s remaining land. William C. Haak
        Trust v. Wilusz, 949 N.E.2d 833, 836 (Ind. Ct. App. 2001).


        6.    The fact that the parcels of land were in foreclosure at the
        time of this arrangement “makes no difference.” Id. at 838.


Appellant’s App. pp. 8-9 (third alteration in original).




Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017     Page 7 of 20
                                               II.      Easements Generally

[11]   Collins argues that the trial court abused its discretion by determining that an

       easement exists over his property. In Indiana, an easement can be created in

       three ways: by grant, prescription, or implication. William C. Haak Trust v.

       Wilusz, 949 N.E.2d 833, 835 (Ind. Ct. App. 2011). There are two types of

       easements. “[A]n easement is appurtenant if it passes (by conveyance or

       inheritance) with the dominant tenement[.]” Id. “[A]n easement is in gross if it

       is personal to the owner of the dominant tenement.” Id. “An easement is never

       presumed to be in gross when it can be fairly construed to be appurtenant to the

       land.” Id. (quotations omitted) (citation omitted). In this case, the parties

       dispute whether Metro has an easement either by grant or by implication over

       Collins’s property.6




       6
         Metro argues that Collins “waived any right he had to claim the Easement was not a valid grant of an
       easement when he closed on the purchase of the [servient estate].” Appellee’s Br. p. 13. To support that
       argument, Metro directs us to the purchase agreement Collins executed when he purchased the servient
       estate. Therein, according to Metro, Collins agreed to “‘waive any and all title objections’” if he proceeded
       to closing on the servient estate. Appellee’s Br. p. 13. Metro did not provide a citation to the record to
       support this quote as required by Indiana Rule of Appellate Procedure 46. We believe it came from page
       eight of the addendum to the purchase agreement, which is located at Appellee’s App. p. 26, but we are
       unable to locate the precise language Metro purports to quote. Our Rules of Appellate Procedure require
       citations to the Appendix or Record; but, as a practical matter, when a party directs us to language from a
       contract that the party believes is vital to its argument, it is important that we be able to locate that language
       in the record.
       Within its waiver argument, Metro cites to one case that generally defines waiver. We note that the purchase
       agreement was executed by Collins and the lender from whom he purchased the servient estate. This
       litigation, however, arose between Collins and Metro, the foreclosure purchaser of the dominant estate.
       Metro was not a party to the purchase agreement. With the exception of the authority mentioned above,
       Metro does not cite to any authority supporting his unique argument that Collins waived his right to litigate
       issues related to the servient estate arising against one who was not a party to the purchase agreement. We
       conclude Metro waived this argument.

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                               Page 8 of 20
                                             III.     Easement by Grant

[12]   Collins first contends no easement over his property exists for the benefit of

       Metro because Howell’s attempt to grant himself an easement was

       unsuccessful. Collins argues that the doctrine of merger extinguished the

       easement and directs us to cases that cite the general proposition that one

       cannot grant himself or herself an easement in land to which he or she has title.

       See William C. Haak Trust, 949 N.E.2d at 837 n.1 (quoting John Hancock Mut.

       Life Ins. Co. v. Patterson, 2 N.E. 188, 190, 103 Ind. 582, 586 (1885)); Borovilos

       Restaurant Corp. II v. Lutheran Univ. Ass’n, Inc., 920 N.E.2d 759, 765 (Ind. Ct.

       App. 2010) (noting “a person may not have an interest in his or her own land

       because an easement merges with the title,” and, “while both are under the

       same ownership the easement does not constitute a separate estate there can be

       no easement so long as there is unity of ownership of the properties involved”)

       (citation omitted), trans. denied; Patterson, 2 N.E. at 190, 103 Ind. at 586 (“[T]he

       owner can not have an easement in land of which he has the title. The inferior

       right is merged in the higher title. By the common law it is said to be

       extinguished by the unity of title.”).


[13]   In its order denying Collins’s motion to correct error, the trial court cited

       Patterson, 2 N.E. at 191, 103 Ind. at 586, for the proposition that a valid

       easement is created “[w]here during the unity of title an apparently permanent

       and obvious servitude is imposed on one part of an estate in favor of another,

       which, at the time of the severance, is in use, and is reasonably necessary for the

       fair enjoyment of the other.” Appellant’s App. p. 8. The trial court then found,

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 9 of 20
       “Howell’s attempt to grant the easement when he owned both parcels of land

       represents such an arrangement for the implication of an easement.” Id. We

       note that isolating that statement in Patterson from the context of the paragraph

       in which it is contained may cause confusion. We provide a larger excerpt of

       the opinion for clarification:

               During the unity of title the owner may subject one of several
               tenements, or adjoining parcels of land, to such arrangements,
               incidents, or uses with respect to the other as may suit his taste or
               convenience, without creating an easement in favor of the one as
               against the other. This is so because the owner cannot have an
               easement in land of which he has the title. The inferior right is
               merged in the higher title. By the common law it is said to be
               extinguished by the unity of title. In the civil law it is lost by
               “confusion.” By both, if an easement existed before the unity of
               seizin it may revive upon a severance; or if none existed, such
               arrangements may be adopted while the seizin is united, as that
               upon a severance an easement will be created by implication of
               law. Where during the unity of title an apparently permanent and
               obvious servitude is imposed on one part of an estate in favor of
               another, which, at the time of the severance, is in use, and is
               reasonably necessary for the fair enjoyment of the other, then
               upon a severance of such ownership, whether by voluntary
               alienation or by judicial proceedings, there arises by implication
               of law a grant or reservation of the right to continue such use.


       Patterson, 2 N.E. at 190-91, 103 Ind. at 586.


[14]   We read this quote to stand for the proposition that one may not

       simultaneously hold title to and an easement in the same piece of property. If,

       however, under very specific circumstances, an easement existed before

       ownership of and an easement over that property were united in one owner, the

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 10 of 20
       easement may be revived after that union is severed. That is not the situation

       presented by this case, and we conclude the trial court abused its discretion by

       relying on an isolated quote from Patterson to support its order denying Collins’s

       motion to correct error.


[15]   It appears, however, that none of the facts of the cases to which Collins cites for

       the general merger-of-title principle are analogous to the facts of this case,

       either. The facts of this case are rather unique, and neither party directs us to a

       comparable Indiana case.


[16]   Woodling v. Polk, 473 S.W.3d 233 (Mo. Ct. App. 2015), however, is on point. In

       Woodling, a real estate developer owned two adjacent residential lots—1017

       Forest Avenue and 1019 Forest Avenue. The properties shared one driveway,

       which was situated on 1019 Forest’s lot. The developer executed and recorded

       an “Easement Deed” to facilitate the use of the driveway on 1019 Forest by the

       “present and future owners of 1017 Forest.” Id. at 234. The deed listed the

       developer as both the grantor and grantee of the easement.


[17]   In 2005, the Healys purchased 1017 Forest. Because they were concerned

       about the easement, they asked the developer to adjust the boundary line

       between the two properties “so that the driveway of 1017 Forest would be

       completely situated on 1017 Forest’s property.” Id. The developer obliged, and

       “the new boundary line was still within the original wide driveway, but

       provided at least one car width fully on 1017 Forest’s property.” Id. In 2006,

       the Polks purchased 1019 Forest from the developer. While the Polks and


       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 11 of 20
       Healys were neighbors, the Healys exclusively used the portion of the driveway

       situated on their property.


[18]   In 2011, Woodling purchased 1017 Forest from the Healys. Woodling used a

       portion of the driveway located on the Polks’ property to pull vehicles in and

       out of his own property. Woodling also parked cars on the 1019 Forest

       driveway. The Polks removed a strip of pavement from their portion of the

       driveway adjoining the boundary line and replaced it with large rocks, thereby

       separating the two driveways and preventing crossover traffic.


[19]   On appeal, the Missouri Court of Appeals cited the “universal rule that a man

       cannot have an easement over his own land.” Id. at 236 (quotations omitted)

       (citation omitted). The court explained:

               This principle most often comes into play when the two
               properties affected by an easement, the dominant and servient
               estates, are merged under common ownership and possession. In
               such a case, the easement is generally extinguished.


               However, few cases discuss the reverse situation, in which a
               common landowner attempts to record an easement burdening
               one portion of his property for the benefit of another portion,
               usually in order to sell one of the portions. Courts have likewise
               found that no easement is created because an owner cannot grant
               himself property rights he already possesses.


       Id. The Court held that the developer’s attempt “to create an easement by deed

       when it owned both the purported dominant and servient estates” was

       “ineffective as a matter of law.” Id.

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 12 of 20
[20]   We reach the same conclusion in this case. Howell owned both the dominant

       and servient estates at the time he recorded the easement. Because one cannot

       have an easement over land he already owns, Howell’s recording had no legal

       effect.


[21]   Metro concedes that the merger doctrine “generally provides that a lesser estate

       merges into a greater estate.” Appellee’s Br. p. 9. Nonetheless, Metro urges us

       to adopt “the mortgage exception to the merger doctrine,” because “the

       [e]asement was necessary to facilitate financing of the [dominant estate] and

       therefore served an additional function defeating the merger doctrine.” Id. at

       11. “Under this exception, the mortgage of the dominant estate is protected

       from losing its interest in an easement otherwise extinguished when fee title to

       the dominant estate and fee title to the servient estate are united.” Id. at 11

       (citing, generally, Pergament v. Loring Prop., LTD, 599 N.W.2d 146 (Minn.

       1999). Metro states,


                 it was clearly the intent of Howell that the [e]asement not merge
                 into the fee. Howell obtained a mortgage on the [dominant
                 estate] (separate from the mortgage on the [servient estate]) after
                 granting the [e]asement to allow access to the [dominant estate].
                 The [e]asement provided substantial value to the Metro Parcel as
                 the lender would not have loaned the money on a soon to be
                 landlocked parcel.


       Id. at 12.


[22]   Metro concedes, however, that it found “no Indiana case applying the mortgage

       exception to the merger doctrine relating to an easement . . . .” Absent

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 13 of 20
       controlling authority permitting us to apply the mortgage exception in this case,

       and in light of the long-standing, widely-accepted tenet that an estate owner

       cannot grant himself property rights he already possesses, our conclusion

       remains unchanged. Howell did not record a valid easement over his own

       property to benefit himself.7


                                                 IV.       Implied Easement

[23]   Collins next argues that no implied easement by necessity or prior use exists

       across the servient estate.

                Indiana law further subdivides implied easements into easements
                of necessity and easements by prior use . . . .

                An easement of necessity will be implied only when there has
                been a severance of the unity of ownership of a tract of land in
                such a way as to leave one part without any access to a public
                road. On the other hand, an easement of prior use will be
                implied where, during the unity of title, an owner imposes an
                apparently permanent and obvious servitude on one part of the
                land in favor of another part and the servitude is in use when the
                parts are severed . . . if the servitude is reasonably necessary for
                the fair enjoyment of the part benefited. Unlike a landowner
                requesting an easement by necessity, a landowner requesting an
                easement by prior use does not need to show absolute necessity.
                The focus of a claim for an easement by prior use is the intention




       7
         Collins also contends the decree of foreclosure related to the servient estate erased the recorded easement
       because “[t]he title of a purchaser at a foreclosure sale relates back to the date of the foreclosed mortgage . . .
       [and] [a]ny easement granted . . . by Howell after the date of the mortgage, and certainly after the decree of
       foreclosure, would have been ‘wiped’ by the foreclosure and Sheriffs [sic] sale.” Appellant’s Br. pp. 8-9 (no
       citation in original). Because we conclude Howell did not record a valid easement, we need not address this
       issue.

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                              Page 14 of 20
                for continuous use, while the focus of a claim for an easement by
                necessity is the fact of absolute necessity.


       William C. Haak Trust, 949 N.E.2d at 835-36 (quotations omitted) (citations

       omitted) (second ellipses in original).


[24]   Collins contends no easement by prior use can be implied in this case. We

       conclude that the record before us is not sufficient to support a finding of an

       easement by prior use. The Joint Stipulated Statement of Evidence contains

       contradictory statements in this regard. The parties aver that Collins testified,

       “neither Howell nor anyone else used the Easement area to access the

       [dominant estate] and both ends of the Easement area were fenced with no

       gate,” and that “Howell accessed the [dominant estate] on and across the

       [servient estate] after Collins purchased the [servient estate] and at no time did

       Collins object to Howell doing so . . . .” Joint Stipulated Statement of Evidence

       pp. 3-4. Without more specific evidence regarding the use or non-use of the

       easement and the timing of such use, we cannot conclude an easement by prior

       use exists over the servient estate.


[25]   Collins next contends that no easement of necessity runs over the servient

       estate.8 We note that the trial court’s July 31, 2015, order did not conclude




       8
         Collins challenges what he characterizes as the trial court’s distinct conclusions that an easement by prior
       use and an easement by necessity run over the servient estate. He argues that the trial court may not “rule in
       the alternative and issue two mutually exclusive rulings in the same case.” Appellant’s Br. p. 10. In light of
       what he claims is an “alternative ruling,” Collins requests that we regard paragraph five of the trial court’s
       September 24, 2015, order, in which the trial court concludes there is an easement of necessity, “as dicta,

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                         Page 15 of 20
       there exists an easement by necessity over the servient estate.9 It did, however,

       conclude in its order denying Collins’s motion to correct error: “5. Further,

       when a parcel is landlocked and an easement of necessity is appropriate, the

       law requires that the easement must be created across the grantor’s remaining

       land.” Appellant’s App. p. 9.


[26]            An easement of necessity will be implied when there has been a
                severance of the unity of ownership of a tract of land in such a
                way as to leave one part without access to a public road. An
                easement of necessity may arise, if ever, only at the time that the
                parcel is divided and only because of inaccessibility then existing.
                To demonstrate that an easement of necessity should be implied,
                a plaintiff must establish both unity of title at the time that tracts
                of land were severed from one another and the necessity of the
                easement.


                                                        *****


                To demonstrate that the easement is of necessity, a plaintiff must
                demonstrate more than that the easement would be beneficial or
                convenient. If the plaintiff has another means of accessing his



       rather than part of the conclusion of the court.” Id. Collins does not cite to any authority to support his
       contentions, and has thus waived those arguments. Waiver notwithstanding, we conclude under the general
       judgment standard that there exists an implied easement of necessity. We therefore need not determine
       whether the trial court “issue[d] two mutually exclusive rulings” or whether doing so would be reversible
       error. Id.
       9
        Collins argues that the trial court erred by “amend[ing] its judgment” in its September 24, 2015, order on
       Collins’s motion to correct error. Appellant’s Br. p. 11. Citing to Indiana Rule of Trial Procedure 52(B),
       Collins contends “the trial court can, on its own motion, amend its judgment, [but] it may do so only before a
       motion to correct errors is filed.” Id. We reject this argument because the trial court’s September 24, 2015,
       order was a ruling on Collins’s motion to correct error and was governed by Indiana Rule of Trial Procedure
       59. The order did not purport to amend the July 31, 2015, order, and, in any event, Collins directs us to no
       authority prohibiting the trial court from restating, amending, or expanding its original order in a subsequent
       order on a motion to correct error. Collins has thus waived this argument.

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                         Page 16 of 20
               land, he may not claim a right to pass over the land of another.
               This rule controls even if the alternate means of access would be
               more difficult or expensive for the plaintiff.


       Cockrell v. Hawkins, 764 N.E.2d 289, 292-93 (Ind. Ct. App. 2002) (quotations

       omitted) (citations omitted). More simply put, demonstrating that a parcel is

       landlocked is sufficient to prove necessity. See Kopetsky v. Crews, 838 N.E.2d
1118, 1126 n.4 (Ind. Ct. App. 2005), and Hysell v. Kimmel, 834 N.E.2d 1111,

       1115 n.2 (Ind. Ct. App. 2005), trans. denied.


[27]   The classic, and most straightforward, example of an easement of necessity is

       this:

               if a landowner conveys a piece of real estate that is completely
               surrounded by the landowner’s remaining property, then we
               imply that the conveyance includes an easement across the
               landowner’s remaining property. In addition, if a conveyed piece
               of property has no outlet to a public road except by going across
               the grantor’s remaining land or across the land of a stranger, the
               law implies a way of necessity over the grantor’s remaining
               land because an easement of necessity cannot arise against the
               lands of a stranger.


       Id. at 293 (quotation omitted) (citation omitted).


[28]   This case, of course, differs substantially from the above example. The parties

       dispute whether the purported easement in this case meets the requirements for

       an easement by necessity discussed above. Collins first argues that, “[t]he trial

       court at no time found that the parcel was landlocked or that an easement of

       necessity was appropriate.” Appellant’s Br. p. 13 (emphases omitted)

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 17 of 20
       (quotation omitted) (no citation in original). Citing the transfer history of the

       dominant and servient estates, Collins further argues, “[w]hile it is true Howell

       at one point owned both [the dominant and servient estates], there was no unity

       of title because the two parcels were mortgaged to separate lenders, retained

       separate property tax numbers, and were never combined in the county records

       or otherwise.” Appellant’s Br. pp. 13-14. Metro, on the other hand, asserts that

       the dominant estate was landlocked.                 To the extent that the trial court’s order

       does not make specific findings of fact or conclusions thereon with regard to

       this issue, we reiterate that a general judgment standard applies. Samples, 12
N.E.3d at 949-50.


[29]   The Joint Stipulated Verified Statement of Evidence provides sufficient

       evidence to affirm the trial court’s order. Therein, the parties stated:

               3.    Unity of title for both the [dominant and servient estates]
               was previously vested in Joseph Howell . . . .


               4.     At the time Howell purchased the [dominant estate],
               Howell’s only access from a public right of way to the [servient
               estate] was over the [dominant estate] already owned by Howell.
               The [dominant estate] had no other access to a public right of
               way but for over the [servient estate] to Mount Carmel Road.


       Joint Stipulated Statement of Evidence pp. 3-4. Metro’s subsequent purchase of

       the dominant estate does not change the fact that the easement at issue is, by

       definition, one of necessity. That the dominant and servient estates each

       changed ownership after their titles were unified in Howell does not change the

       fact that, as the parties stipulated, there existed unity of title. Nor does it
       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017             Page 18 of 20
       change the fact, to which the parties also stipulated, that the dominant estate

       was landlocked.10 In light of this evidence, we conclude the trial court did not

       abuse its discretion by concluding an easement of necessity exists over the

       servient estate for the benefit of the dominant estate.


[30]   Finally, Collins requests, “should this Court find that an easement of necessity

       exists across the [servient estate], then the case should be remanded with

       instructions to allow Mr. Collins to specify the route of the easement.”

       Appellant’s Br. p. 17. Collins contends that, even if an easement by necessity

       does exist, “it is not the 150 foot wide easement purported to be granted by

       Howell.” Id. at 14. We agree that “[e]asements are limited to the purpose for

       which they are created.” Whitt v. Ferris, 596 N.E.2d 230, 233 (Ind. Ct. App.

       1992). In Whitt, this court concluded the trial court erred by finding an

       easement of necessity that was sixty feet wide because the easement was

       “necessary only as a way to access [the dominant estate].” Id. In light of that

       purpose, “access over the twenty foot wide graded roadway through the middle

       of the Disputed Parcel, coupled with sufficient footage over the grassy area on

       the south side of the road” was all that was necessary.” Id. at 233-34. This

       court stated, “There is no need to burden the servient estate further by allowing

       use of the grassy areas on the sides of the road for parking.” Id. at 234.




       10
         We again note that, while this appeal was pending, Metro sold the dominant estate. The parties tell us that
       the new owners of the dominant estate also own property adjacent thereto. To be clear, we decide this case
       based on the evidence presented to the trial court and make no prediction regarding if or how the subsequent
       conveyance of the dominant estate affected the easement at issue.

       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017                       Page 19 of 20
[31]   In this case, there is no evidence regarding the burden that is necessary on the

       servient estate. The parties’ Joint Stipulated Statement of Evidence offers little

       information other than that Howell granted himself an easement “to allow

       access to the [dominant estate].” Joint Stipulated Statement of Evidence p. 3.

       The text of the easement Howell attempted to create, to the extent it can viewed

       as evidence, is similarly unhelpful. That document contains nothing more than

       a catchall statement describing the (attempted) easement as, “[t]he right of

       ingress and egress at any time over and upon the above described easement for

       any use and purpose deemed necessary by the grantee including a driveway,

       and the construction and maintenance of water and electric utilities.”

       Appellant’s App. p. 52.


[32]   Based on the record before us, the most we can discern is that the dominant

       estate is landlocked, and an easement over the servient estate is necessary to

       guarantee access to a public roadway. We know nothing, for instance, about

       the layout or terrain of the parcels and reach no conclusion regarding whether a

       150-foot-wide easement is necessary.


                                                   Conclusion
[33]   The trial court did not abuse its discretion by concluding an easement exists for

       Metro’s benefit over Collins’s property. We affirm.


[34]   Affirmed.


       Kirsch, J., and Robb, J., concur.


       Court of Appeals of Indiana | Opinion 88A05-1510-PL-1797| April 18, 2017   Page 20 of 20